In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00042-CR



         ALESHA DAWN KELLER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                 Hunt County, Texas
             Trial Court No. CR1200591




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Alesha Dawn Keller appeals from her conviction of driving while intoxicated. The

clerk’s record was filed April 5, 2013, and the reporter’s record was filed April 26, making the

appellant’s brief due May 28. Appellant’s counsel filed two motions to extend the briefing

deadline, which were granted, resulting in the current due date of July 19. Our communication

to counsel advising him that his second request for an extension had been granted also warned

that no more extensions would be granted. Undeterred, counsel has now filed a third motion to

extend seeking an additional forty-five days to file appellant’s brief.

       We have reviewed counsel’s third motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file appellant’s brief is overruled.

       We order counsel to file appellant’s brief with this Court on or before August 30, 2013.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: August 20, 2013




                                                  2